Electronically Filed
                                                        Supreme Court
                                                        SCPW-13-0002448
                                                        04-SEP-2013
                                                        02:57 PM


                         SCPW-13-0002448


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                FRANCIS M. SHYANGUYA, Petitioner,


                               vs.


      THE HONORABLE RHONDA A. NISHIMURA, Respondent Judge,


                               and


EMPLOYMENT SECURITY APPEALS REFEREES’ OFFICE (ESARO), ALAN WONG,

      APPEALS OFFICER, and THE RITZ-CARLTON HOTEL CO., LLC,

                           Respondents.



                       ORIGINAL PROCEEDING

              (CAAP-13-0001659; CIV. NO. 13-1-0149)


            ORDER DENYING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Francis M. Shyanguya’s

motion for reconsideration of the August 22, 2013 order denying

his application for a writ of mandamus, filed on August 30, 2013, 

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai'i, September 4, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack